NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICTORIA CAROLINA RAMIREZ-                      No.    13-71765
RUANO,
                                                Agency No. A099-581-936
                Petitioner,

 v.                                             MEMORANDUM *

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued 9, 2016 Submitted March 21, 2017
                               Seattle, Washington

Before: TALLMAN and CHRISTEN, Circuit Judges, and ENGLAND, ** District
Judge.

      Victoria Carolina Ramirez-Ruano, a native and citizen of Guatemala,

petitions for review of a decision by the Board of Immigration Appeals (BIA)

denying her applications for asylum, withholding of removal, and protection under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Morrison C. England, Jr., United States District Judge
for the Eastern District of California, sitting by designation.
the regulations implementing the Convention Against Torture (CAT). Because

Ramirez-Ruano failed to exhaust her application for relief under CAT before the

BIA, we lack jurisdiction to consider her application on appeal. 8 U.S.C.

§ 1252(d)(1); Sola v. Holder, 720 F.3d 1134, 1135 (9th Cir. 2013) (per curiam).

As to Ramirez-Ruano’s applications for asylum and withholding of removal, we

have jurisdiction under 8 U.S.C. § 1252, and we grant the petition for review and

remand for the BIA’s reconsideration in light of intervening authority.

      After Ramirez-Ruano presented her applications for relief to the BIA, we

held that “witnesses who testify against gang members” and “persons taking

concrete steps to oppose gang members” may constitute particular social groups

for purposes of asylum and withholding of removal. Pirir-Boc v. Holder, 750 F.3d
1077, 1084–85 (9th Cir. 2014); Henriquez-Rivas v. Holder, 707 F.3d 1081, 1083

(9th Cir. 2013) (en banc). After oral argument in this case, we also clarified that

the nexus standard is less demanding in the withholding of removal context as

compared to the asylum context. Barajas-Romero v. Lynch, 846 F.3d 351, 360

(9th Cir. 2017).

      In agency proceedings, the BIA and the Immigration Judge found that

Ramirez-Ruano was not persecuted because of her gender, but because she was

initially a victim of random violence or attempted extortion by a member of

Guatemala’s 18th Street gang, and then because she reported the gang member’s


                                          2
criminal activities to local police. “The concrete and open steps [Ramirez-Ruano]

took in opposition to the gang may fall within the framework of Henriquez-Rivas.”

See Pirir-Boc, 750 F.3d at 1084–85. Ramirez-Ruano may thus potentially qualify

either for asylum, or for withholding of removal under the more relaxed nexus

standard announced in Barajas-Romero. We grant Ramirez-Ruano’s petition for

review in part and remand Ramirez-Ruano’s applications for asylum and

withholding of removal to the BIA for reconsideration in light of intervening

authority in Pirir-Boc, Henriquez-Rivas, and Barajas-Romero. See Pannu v.

Holder, 639 F.3d 1225, 1229 (9th Cir. 2011).

      We find the record does not compel the conclusion, however, that Ramirez-

Ruano was persecuted on account of her gender. We thus deny in part Ramirez-

Ruano’s applications for asylum and withholding of removal insofar as they relate

to the proposed social groups “Guatemalan women” and “Guatemalan women who

are at risk of rape and murder.”

      The petition for review is DISMISSED in part, DENIED in part, and

GRANTED and REMANDED in part.

      Each party shall bear its own costs.




                                         3